 Case 3:18-cv-00296-LRH-CLB Document 113-5 Filed 11/20/19 Page 1 of 5




Exhibit 5 June 25, 2018 James
 Uelmen Interview Excerpts
         Case 3:18-cv-00296-LRH-CLB Document 113-5 Filed 11/20/19 Page 2 of 5
                         AUDIO TRANSCRIPTION OF TRIPP_0017326

  1     TESLA,              ) Case No. 3:18-CV-00296-LRH-CBC
                            )
  2          Vs.            )
                            )
  3     TRIPP,              )
                            )
  4     ____________________)
                                                            REPORTER CERTIFIED
  5
                                                               TRANSCRIPT
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15                  AUDIO TRANSCRIPTION OF TRIPP_0017326
 16                             San Diego, California
 17                       Wednesday, September 18, 2019
 18

 19

 20

 21     Transcribed by:
        JOSIE C. GONZALEZ
 22     CSR No. 13435
        Job No. 19-29805C
 23

 24     (PAGE 1 OF 102)
 25

DepoServices.com                CHASE LITIGATION SERVICES                       800.949.8044
                                                                                           1
         Case 3:18-cv-00296-LRH-CLB Document 113-5 Filed 11/20/19 Page 3 of 5
                         AUDIO TRANSCRIPTION OF TRIPP_0017326

  1     Don't talk to anybody else.
  2                MR. ZEEFE:      Right.     But she said -- and he told
  3     you that she paid him.
  4                MR. UELMEN:      He didn't tell me directly that she
  5     paid him.     But it was one of those things where I asked
  6     myself, well, you know, what -- what are we getting out
  7     of this?     I mean, I'm broke, man.            I need, you know,
  8     some money.      And he's like -- he goes, you know, there's
  9     things coming down the line.             I said, "What about now?"
 10     I said, "What did you get paid for it?"                You know, and I
 11     go, "You kept throwing this $50,000 up."                 I go, "What's
 12     that all about?"        He just kind of grinned at me.              He's
 13     like, "nah, you know, I can't really say much about
 14     that."     You know, with a grin and kind of look like -- I
 15     was like, "All right.          You got paid."
 16                MR. ZEEFE:      Did he -- did he talk about how he
 17     got paid?
 18                MR. UELMEN:      No.
 19                MR. ZEEFE:      Was it cash?        Was it check?
 20                MR. UELMEN:      That's just it.         I mean, he never
 21     directly said he got paid.            It was just of one of those
 22     kind of innuendos where --
 23                MR. ZEEFE:      Yeah.
 24                MR. UELMEN:      It was like, all right, I
 25     understand what you're saying and find out what I can
DepoServices.com                CHASE LITIGATION SERVICES                       800.949.8044
                                                                                          17
         Case 3:18-cv-00296-LRH-CLB Document 113-5 Filed 11/20/19 Page 4 of 5
                         AUDIO TRANSCRIPTION OF TRIPP_0017326

  1     get from her.
  2                 MR. GICINTO:      I'll tell you what.         Like what I'm
  3     looking at right here is -- is really interesting from
  4     James' texting.        This is Facebook?
  5                 MR. UELMEN:      Yeah, messenger.
  6                 MR. GICINTO:      Yeah, Facebook messenger where
  7     he -- James says, "Just don't forget about me when this
  8     is done and you get paid.             LOL."     And Marty responds,
  9     "Oh, if you're helpful, you will get some money.                    I
 10     guarantee you.       There is stuff going on that I cannot
 11     tell you anyone.        It is good, though."          And James says,
 12     "Like what?      I don't understand.            I feel like I'm in the
 13     dark.      I don't want to say the wrong thing to her."                   And
 14     Marty responds, "Just the support that I'm getting from
 15     some awesome people.          Sorry.      Got to leave everyone in
 16     the dark for probably the next two weeks."                  That's --
 17     that's super interesting.
 18                 MR. ZEEFE:     It is.      What's your read on that?
 19     Do you think he's being truthful -- truthful there?
 20                 MR. UELMEN:      You know what, yeah.         You know
 21     what, I don't know.          I -- I think he -- I think he's
 22     overexaggerating what he thinks he has, overexaggerating
 23     what he think he's worth -- or what he can do.
 24                 MR. ZEEFE:     But if he is talking about awesome
 25     people, then it sounds like --
DepoServices.com                 CHASE LITIGATION SERVICES                      800.949.8044
                                                                                          18
Case 3:18-cv-00296-LRH-CLB Document 113-5 Filed 11/20/19 Page 5 of 5
